DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT, filed with above RCE on March 10, 2022.  Claims 1, 3-5, 7, 9-17 and 19-22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 9, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0294386 (hereinafter “Iwamoto”) in view of U.S. Patent Application Publication 2009/0021769 (hereinafter “Edmonds”).
 	Regarding claim 1, Iwamoto discloses a printing apparatus (printer 12 (paragraph [0026])) configured to communicate with an information processing apparatus (mobile device 16 or computer 18 (paragraph [0026])), the printing apparatus comprising:
 	one or more processors (processor 22 (paragraph [0027])); and
 	at least one memory storing executable instructions (printer memory 24 includes a non-transitory computer readable medium that stores files associated with print software program 26 (paragraph [0030])), which when executed by the one or more processors, cause the printing apparatus to perform operations comprising:
 	registering first setting information related to printing (non-transitory computer readable medium stores shortcut IDs and associated print settings (paragraph [0030]));
 	receiving second setting information related to printing set on the information processing apparatus from the information processing apparatus (printer receives a print job, including user-specified print settings and a user-specified shortcut ID (paragraph [0058]));
 	generating a print job using at least one of the second setting information and the first setting information, wherein, in a case where setting values for a setting item differ 
 	executing the print job (printer executes the print job by using the merged print setting group (paragraph [0063])).
 	Iwamoto does not expressly disclose the following steps:
	providing a setting screen for performing a priority setting indicating whether the first setting information is prioritized;
 	performing the priority setting based on an operation received from a user through the setting screen.
 	Iwamoto further does not expressly disclose the above step of generating a print job … “based on the priority setting.”	
 	Edmonds discloses a method of controlling operation of a printer, wherein a printer user interface 410 is provided for performing a priority setting, by displaying a drop-down menu enabling a user to select and save document settings 420 as a printer default setting (paragraph [0033]).  Default settings are priority settings in that they are selected from among available settings from the menu.  In combination with Iwamoto, document settings may be selected as default settings from the accepted print settings shown in Fig. 4 of Iwamoto, which forms the basis for comparison with the user-
	Regarding claim 3, Edmonds discloses: wherein the setting screen receives the first setting information (document settings 420 displayed in printer user interface (Fig. 4)).
 	Regarding claim 9, Iwamoto discloses: wherein the first setting information and the second setting information each include one or more setting items (multiple setting items included in user-specified print settings and predefined print setting group associated with shortcut ID (Fig. 17)),
 	wherein the operations further comprise:
 	in a case where a setting of one of the setting items included in the first setting information and a setting of one of the setting items included in the second setting information conflict with each other, accepting from a user a priority item setting indicating whether priority is to be given to the setting of the setting item in the first setting information or the setting of the setting item in the second setting information (printer receives a print job including priority designators from the client device having received the user’s selection of print setting types that will be given priority over predefined print settings (paragraph [0074])); and
 	generating the print job using either one of the setting item included in the first setting information or the setting item included in the second setting information based 
 	Regarding claim 12, Iwamoto discloses a system comprising:
 	an information processing apparatus (mobile device 16 or computer 18 (paragraph [0026])); and 
 	a printing apparatus according to claim 1 (printer 12 (paragraph [0026]); see above rejection of claim 1),
 	wherein the information processing apparatus comprises:
 	one or more processors (processor 42 (paragraph [0037])); and
 	at least one memory storing executable instructions (mobile memory 44 includes a non-transitory computer readable medium that stores mobile app 46 (paragraph [0038])), which when executed by the one or more processors, cause the information processing apparatus to perform operations comprising:
 	transmitting second setting information related to printing set on the information processing apparatus to the printing apparatus (client device sends a print job to the printer, the print job including the user-specified print settings and the user-specified shortcut ID (paragraph [0058])).
 	Regarding claim 13, Iwamoto discloses a method for a printing apparatus (printer 12 (paragraph [0026])) that communicates with an information processing apparatus (mobile device 16 or computer 18 (paragraph [0026])), the method comprising:
 	registering first setting information related to printing (non-transitory computer readable medium stores shortcut IDs and associated print settings (paragraph [0030]));

 	generating a print job using at least one of the second setting information and the first setting information, wherein, in a case where setting values for a setting item differ between the second setting information and the first setting information, a setting value included in either one of the second setting information and the first setting information is used (printer performs a print setting merge procedure to resolve all print setting conflicts, resulting in a merged print setting group merging user-specified print settings and predefined print settings from the shortcut ID list (paragraph [0061], [0075]; Figs. 11, 16), thereby generating a print job based on the first and second setting information); and
 	executing the print job (printer executes the print job by using the merged print setting group (paragraph [0063])).
	Iwamoto does not expressly disclose the following steps:
	providing a setting screen for performing a priority setting indicating whether the first setting information is prioritized;
 	performing the priority setting based on an operation received from a user through the setting screen.
 	Iwamoto further does not expressly disclose the above step of generating a print job … “based on the priority setting.”	

 	Regarding claim 14, Iwamoto discloses a non-transitory computer-readable storage medium storing a program including executable instructions (printer memory 24 includes a non-transitory computer readable medium that stores files associated with print software program 26 (paragraph [0030])), which when executed by one or more processors (processor 22 (paragraph [0027])) of a printing apparatus (printer 12 (paragraph [0026])), cause the printing apparatus to perform the method according to claim 13 (see above rejection of claim 13).
 	Regarding claim 15, Iwamoto discloses: wherein the first setting information includes a plurality of setting values respectively corresponding to a plurality of setting items related to printing (non-transitory computer readable medium stores shortcut IDs 
	Regarding claim 16, Iwamoto discloses: wherein a plurality of pieces of the first setting information are registered in the printing apparatus (plurality of print setting types and corresponding print settings shown in Fig. 4).  As set forth above regarding claim 1, Edmonds enables priority setting for the setting information by means of a drop-down menu.  As set forth above, providing priority (default) settings, as taught by Edmonds, allows for greater control over printing process for different types of print jobs, according to user preferences, and thus it would have been obvious for one of ordinary skill in the art to modify the teaching of Iwamoto by providing a screen for performing priority settings, such as taught by Edmonds.
	Regarding claim 17, Iwamoto discloses: wherein in a case where the first setting information is transmitted to the information processing apparatus, the first setting information is reflected on a print setting screen of the information processing apparatus (printer sends capabilities to client device in response to received request (paragraph [0052]), shortcut list displayed in dropdown menu 64 (paragraph [0053])).
 	Regarding claim 19, Iwamoto discloses: wherein a setting that is settable according to the first setting information is not settable according to the second setting information (user-specified print settings may include settings that conflict with some of the predefined print settings of a designated group (paragraph [0061]), thus settings corresponding to second setting information may not be settable).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Edmonds as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2009/0021757 (hereinafter “Liu”).
 	Regarding claim 11, neither Iwamoto nor Edmonds expressly disclose: wherein the printing apparatus communicates with the information processing apparatus based on IPP (Internet Printing Protocol).  
	Liu discloses a method whereby print job attributes are checked to identify potential conflicts and potential invalid settings.  A print data stream 104 may be transmitted to printing device 110 from workstation 102 through a communication protocol such as IPP (paragraph [0032]).  It is well-known in the art that print job setting and specifications may be transmitted to a printer via IPP (paragraph [0005]), and thus one or ordinary skill in the art would have been familiar with using IPP for communicating setting information between a printer and a computing device.  Therefore, using the IPP communication protocol in the combined teachings of Iwamoto and Edmonds would have been an obvious modification to one of ordinary skill in the art.
Allowable Subject Matter
Claims 4, 5, 7, 10 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	determining a type of the information processing apparatus; and
	generating the print job using either one of the setting included in the first setting information or the setting included in the second setting information according to the determined type of the information processing apparatus.
 	Claim 5 depends from claim 4.
	Regarding claim 7, the cited prior art fails to disclose or suggest Applicant’s printing apparatus according to claim 1, wherein the first setting information includes one or more setting items,
	wherein the operations further comprise:
	setting a property of each of the one or more setting items; and
	generating the print job using either one of the setting included in the first setting information or the setting included in the second setting information based on the determined property.
 	Regarding claim 10, the cited prior art fails to disclose or suggest Applicant’s printing apparatus according to claim 1, wherein the first setting information includes a print setting related to a detail of a function of the printing apparatus, and the second setting information includes a print setting shared by different types of printing apparatuses in a general-purpose print service.
 	Regarding claim 20, the cited prior art fails to disclose or suggest Applicant’s printing apparatus according to claim 1, wherein the operations further comprise:

	receiving the second setting information related to printing set on the information processing apparatus and the identification information from the information processing apparatus.
 	Claims 21 and 22 depend from claim 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS D LEE/Primary Examiner, Art Unit 2677